UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7032


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RODNEY BURRELL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:10-cr-00056-D-1)


Submitted: December 31, 2018                                      Decided: January 4, 2019


Before MOTZ and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rodney Burrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Burrell appeals the district court’s order denying Burrell’s counseled 18

U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782 to

the U.S. Sentencing Guidelines Manual (2014). Based on our review of the record, we

conclude that the district court did not abuse its discretion in denying the motion based on

the serious risk Burrell poses to public safety. See United States v. Smalls, 720 F.3d 193,

195 (4th Cir. 2013) (“Whether to reduce a sentence and to what extent is a matter within

the district court’s discretion.”). Accordingly, we affirm for the reasons stated by the

district court. See United States v. Burrell, No. 5:10-cr-00056-D-1 (E.D.N.C. July 31,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2